 
 
I 
108th CONGRESS
2d Session
H. R. 5015 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. McHugh (for himself, Mr. Sanders, and Mr. Sweeney) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish a Commission to commemorate the 400th anniversary of the arrival of Samuel de Champlain in the Champlain Valley and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Samuel de Champlain 400th Commemoration Commission Act of 2004.
2.Findings and purpose
(a)FindingsCongress finds that—
(1)Samuel de Champlain (1567–1635) was a French explorer and navigator who mapped much of northeastern North America and established a settlement in Quebec;
(2)in 1609, Champlain entered the valley where he observed the lake that today carries his name, Lake Champlain, which borders the States of Vermont and New York and a portion of the border between Canada and the United States;
(3)the 8,234 square mile Lake Champlain Basin is an extraordinary cultural, historical, and recreational resource that had a significant role in the history and culture of pre-European America, colonial North America, and the formation and early development of the United States;
(4)Lake Champlain has a recognized national significance, not only for scenic beauty, but also for the impact of the lake on the local, regional, and national economy;
(5)Lake Champlain is supported by a watershed of more than 8,200 square miles and supports a regional economy of more than $9,000,000,000;
(6)the importance of Lake Champlain spreads throughout the Northeast, because residents of New England and the Mid-Atlantic States cherish the lake and the resources of the lake for recreational, ecological, and scenic values; and
(6)the States of Vermont and New York have both established Champlain 400th Commemoration Commissions.
(b)Purpose
(1)In generalThe purpose of this Act is to establish the Samuel de Champlain 400th Commemoration Commission to provide technical and financial assistance to the States of Vermont and New York and communities in the States to commemorate—
(A)the arrival of Samuel de Champlain into the Champlain Valley; and
(B)the heritage of the greater Lake Champlain Basin.
(2)InclusionsThe assistance described in paragraph (1) shall, at a minimum—
(A)ensure a suitable national observance, in 2009, of the Samuel de Champlain anniversary by complementing the programs and activities of the States of Vermont and New York;
(B)cooperate with and assist the programs and activities of the States in commemorating the Samuel de Champlain 2009 anniversary;
(C)assist in ensuring that the commemoration provides an excellent visitor experience and beneficial interaction between visitors and the natural and cultural resources of the Champlain Valley;
(D)assist in ensuring that the Samuel de Champlain 2009 observances are inclusive and appropriately recognize the experiences and heritage of all peoples present when Samuel de Champlain arrived in the Champlain Valley;
(E)provide assistance to States, localities, and nonprofit organizations in the development of programs, activities, and facilities to recognize the cultural and historical significance of Lake Champlain;
(F)facilitate international involvement in the Samuel de Champlain 2009 commemoration;
(G)support and facilitate marketing efforts for a commemorative coin, stamp, and related activities for the Samuel de Champlain commemoration;
(H)support and facilitate the related efforts of the Lake Champlain Basin Program and the Champlain 400th Commemoration Commissions established by the States of Vermont and New York; and
(I)assist in the appropriate development of heritage tourism and economic benefits to the United States.
3.DefinitionsIn this Act:
(1)CommemorationThe term commemoration means the commemoration of the 400th anniversary of Samuel de Champlain first arriving in the Champlain Valley in 1609.
(2)CommissionThe term Commission means the Samuel de Champlain 400th Commemoration Commission established by section 4(a).
(3)GovernorThe term Governor means the Governor of each State.
(4)Lake Champlain Basin ProgramThe term Lake Champlain Basin Program means the partnership with Federal agencies established by the States of Vermont and New York to implement the Lake Champlain management plan entitled Opportunities for Action.
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)State
(A)In generalThe term State means—
(i)the State of Vermont; and
(ii)the State of New York.
(B)InclusionsThe term State includes agencies and entities of each State specified in subparagraph (A).
4.Samuel de Champlain 400th Commemoration Commission
(a)In generalThere is established a commission to be known as the Samuel de Champlain 400th Commemoration Commission.
(b)Membership
(1)In generalThe Commission shall be composed of 13 members, of whom—
(A)4 members shall be appointed by the Secretary from the Champlain 400th Commemoration Commission established by the State of Vermont, after consideration of the recommendations of the Governor of Vermont;
(B)4 members shall be appointed by the Secretary, from the Champlain 400th Commemoration Commission established by the State of New York, after consideration of the recommendations of the Governor of New York;
(C)2 members shall be employees of the National Park Service, of whom—
(i)1 member shall be the Director of the National Park Service (or a designee); and
(ii)1 member shall be an employee of the National Park Service having experience relevant to the commemoration, to be appointed by the Secretary; and
(D)3 members shall be individuals that have an interest in, support for, and expertise appropriate to, the commemoration, to be appointed by the Secretary.
(2)Term; vacancies
(A)TermA member of the Commission shall be appointed for the life of the Commission.
(B)Vacancies
(i)In generalA vacancy on the Commission shall be filled in the same manner as the original appointment was made.
(ii)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.
(3)Meetings
(A)In generalThe Commission shall meet—
(i)at least twice each year; or
(ii)at the call of the Chairperson or the majority of the members of the Commission.
(B)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.
(4)Voting
(A)In generalThe Commission shall act only on an affirmative vote of a majority of the members of the Commission.
(B)QuorumA majority of the members of the Commission shall constitute a quorum.
(5)Chairperson and vice Chairperson
(A)In generalThe Commission shall annually elect the Chairperson and the Vice Chairperson of the Commission from among the members of the Commission.
(B)AuthorityThe Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson.
(c)Duties
(1)In generalThe Commission shall—
(A)plan, develop, and execute programs and activities appropriate for the commemoration;
(B)generally facilitate activities relating to the commemoration throughout the United States;
(C)encourage civic, patriotic, historical, educational, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand the understanding and appreciation of the significance of Lake Champlain;
(D)consult with the Lake Champlain Basin Program and other relevant organizations to plan and develop programs and activities for the commemoration;
(E)provide technical assistance to States, localities, and nonprofit organizations to carry out activities relating to the commemoration;
(F)coordinate and facilitate public scholarly research on the history of Samuel de Champlain and the Lake Champlain basin; and
(G)ensure that the commemoration provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs, projects, and facilities.
(2)Plans; reports
(A)Strategic plan; annual performance plansIn accordance with section 306 of title 5, United States Code, and section 1115 of title 31, United States Code, the Commission shall prepare a strategic plan and annual performance plans for the activities of the Commission carried out under this Act.
(B)Final reportNot later than September 30, 2010, the Commission shall submit to the Secretary a final report that contains—
(i)a summary of the activities of the Commission;
(ii)a final accounting of funds received and expended by the Commission; and
(iii)the findings and recommendations of the Commission.
(d)Powers of the CommissionThe Commission may—
(1)accept and dispose of donations of money, personal services, and personal property related to the settling of the Champlain Basin and the significance of Lake Champlain in the history of the United States;
(2)appoint such advisory committees as the Commission determines to be necessary to carry out this Act;
(3)authorize any member or employee of the Commission to take any action that the Commission is authorized to take by this Act;
(4)procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this Act (except that any contracts, leases, or other legal agreements made or entered into by the Commission, either directly or with administrative assistance from the Lake Champlain Basin Program, shall not extend beyond the date of termination of the Commission);
(5)use the United States mails in the same manner and under the same conditions as other Federal agencies;
(6)subject to approval by the Commission, with assistance from the Lake Champlain Basin Program, make grants in amounts not to exceed $25,000 to communities and nonprofit organizations to develop programs and facilities to assist in the commemoration and recognition of Lake Champlain cultural and historical resources and projects;
(7)make grants to research and scholarly organizations to research, publish, or distribute information relating to the early history of the Champlain Valley; and
(8)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration.
(e)Commission personnel matters
(1)Compensation of members of the Commission
(A)In generalExcept as provided in subparagraph (B), a member of the Commission shall serve without compensation.
(B)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
(C)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
(2)Staff
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel, including personnel appointed from the Lake Champlain Basin Program, as are necessary to enable the Commission to perform the duties of the Commission.
(B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission.
(3)Compensation
(A)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
(B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
(4)Detail of government employees
(A)Federal employees
(i)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act.
(ii)Civil service statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege.
(B)State employeesThe Commission may—
(i)accept the services of personnel detailed from States (including subdivisions of States); and
(ii)reimburse States for services of detailed personnel.
(C)Lake Champlain Basin Program employeesThe Commission may—
(i)accept the services of personnel from the Lake Champlain Basin Program; and
(ii)reimburse the Lake Champlain Basin Program for the services of detailed personnel.
(5)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
(6)Support servicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.
(f)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
(g)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
(h)No effect on authorityNothing in this section supersedes the authority of the States or the National Park Service concerning the commemoration.
(i)TerminationThe Commission shall terminate on December 31, 2010. 
 
